Citation Nr: 0109765	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

Entitlement to special monthly compensation based on a need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1969 to December 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1998 and November 1998 RO rating decisions that 
denied service connection for substance abuse and arthritis 
of the cervical and lumbar spine, a separate evaluation for 
residuals of shell fragment wounds to the sacrum (currently 
considered in the evaluation of the residuals of shell 
fragment wounds to the buttocks), an increased evaluation for 
PTSD (rated 50 percent), an increased evaluation for 
amputation of the right 5th finger (rated 10 percent), and 
special monthly compensation based on a need for regular aid 
and attendance of another person.  

In an informal presentation to the Board in August 2000, the 
representative withdrew the appeal with the issues of service 
connection for substance abuse and arthritis of the cervical 
and lumbar spine, a separate evaluation for residuals of 
shell fragment wounds to sacrum, and for an increased 
evaluation for amputation of the right 5th finger that the 
representative previously submitted.  38 C.F.R. § 20.204 
(2000).  Under the circumstances, the issues for appellate 
consideration are listed on the first page of this remand.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims.

The report of the veteran's VA psychiatric examination in 
September 1998 indicates that he has received individual 
therapy from a counselor in Baltimore, Maryland.  The report 
of this treatment has not been obtained for inclusion in the 
appellate record.  These psychiatric reports are relevant to 
his claim for an increased evaluation for PTSD and should be 
obtained for review by the examiner who conducted the 
September 1998 VA examination.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The report of the veteran's VA muscle examination leaves the 
Board uncertain as to whether or not the veteran needs the 
regular aid and attendance of another person.  The report of 
this examination should be returned to the examiner for the 
preparation of an addendum that contains additional 
information as noted below.  38 C.F.R. § 4.70 (2000).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for his service-connected 
disabilities since September 1998, 
including any source of individual 
therapy for psychiatric problems in 
Baltimore, Maryland.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  After the above development, the 
report of the veteran's VA psychiatric 
examination in September 1998 should be 
returned to the examiner or other 
psychiatric specialist for the 
preparation of addendum.  The examiner 
should report a GAF (global assessment of 
functioning) under the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM 
IV), that is to be used in the evaluation 
of the veteran's PTSD, based on the 
current severity of the veteran's 
psychiatric condition/s.  This GAF should 
reflect consideration of the veteran's 
medical history, including the reports of 
any recent individual therapy.  In order 
to assist the examiner in providing the 
requested information, the veteran's 
claims folders must be made available to 
the psychiatric specialist and reviewed 
prior to the preparation of the addendum.  
In connection with the review the 
examiner should be furnished a copy of 
the revised VA general rating formula for 
mental disorders (38 C.F.R. § 4.130, 
effective November 7, 1996) and be 
requested to comment as to the presence 
or absence of each symptom and clinical 
finding specified therein from 50 to 100 
percent and, if present, the frequency 
and/or degree(s) of severity thereof.  If 
the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination.

3.  The report of the veteran's VA muscle 
examination in September 1998 should be 
returned to the examiner or other 
appropriate medical specialist for the 
preparation of an addendum.  The examiner 
should express opinions as to whether or 
not the veteran is able to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; whether 
he frequently needs adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; whether he is able to feed 
himself; whether he is able to attend to 
the wants of nature; and whether he 
requires care or assistance on a regular 
basis to protect himself from hazards or 
dangers incident to his daily 
environment.  The examiner should note 
whether the veteran is "bedridden," 
that is defined as that condition which, 
through its essential character, actually 
requires that he remains in bed.  These 
opinions should be made based on a review 
of the medical evidence in the veteran's 
case.  In order to assist the examiner in 
providing the requested information, the 
veteran's claims folders must be made 
available to the medical specialist and 
reviewed prior to the preparation of the 
addendum.  If the requested information 
cannot be provided without examination of 
the veteran, he should be scheduled for 
such examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefits 
sought on appeal remain denied, the 
veteran and the representative, if any, 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




